Exhibit 10.2


SPX Corporation
2019 STOCK COMPENSATION PLAN
PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT
[ ] AWARD
THIS AGREEMENT (the “Agreement”) is made between SPX Corporation, a Delaware
corporation (the “Company”), and the Recipient pursuant to the SPX Corporation
2019 Stock Compensation Plan, as amended from time to time, and related plan
documents (the “Plan”) in combination with an SPX Restricted Stock Unit Summary
(the “Award Summary”) to be displayed at the Fidelity website. The Award
Summary, which identifies the person to whom the Restricted Stock Units are
granted (the “Recipient”) and specifies the date (the “Award Date”) and other
details of this grant of Restricted Stock Units, and the electronic acceptance
of this Agreement (which also is to be displayed at the Fidelity website), are
incorporated herein by reference. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to such terms in the Plan. The
parties hereto agree as follows:
1.Grant of Restricted Stock Units. The Company hereby grants to the Recipient
the target number of Restricted Stock Units specified in the Award Summary (the
“Award”), subject to the terms and conditions of the Plan and this Agreement
(including any adjustment to the target number as provided under Section 5(b)).
The Restricted Stock Units shall vest based on the Company’s performance during
any applicable Period of Restriction, as specified in Section 4 and pursuant to
the terms of the Award Summary. Each Restricted Stock Unit will entitle the
Recipient to a share of Common Stock when the Restricted Stock Unit ceases to be
subject to any applicable Period of Restriction (as specified in Section 4
below). The Recipient must accept the Restricted Stock Unit Award within ninety
(90) days after notification that the Award is available for acceptance and in
accordance with the instructions provided by the Company. The Award
automatically will be rescinded upon the action of the Company, in its
discretion, if the Award is not accepted within ninety (90) days after
notification is sent to the Recipient indicating availability for acceptance. No
payment of cash is required for the award of the Restricted Stock Units pursuant
to this Agreement.
2.    Restrictions. The Restricted Stock Units evidenced by this Award may not
be sold, transferred, pledged, assigned, used to exercise options or otherwise
alienated or hypothecated, whether voluntarily or involuntarily or by operation
of law. The Recipient shall have no rights in the Common Stock underlying the
Restricted Stock Units until the Restricted Stock Units cease to be subject to
any applicable Period of Restriction and the delivery of the underlying shares
of Common Stock is made, or as otherwise provided in the Plan or this Agreement.
The Recipient shall not have any voting rights with respect to the Restricted
Stock Units, nor shall the Recipient receive or be entitled to receive any
dividends or dividend equivalents with respect to the Restricted Stock Units.
3.    Restricted Stock Unit Account. The Company shall maintain an account (the
“Restricted Stock Unit Account” or “Account”) on its books in the name of the
Recipient, which shall reflect the number of Restricted Stock Units awarded to
the Recipient.
4.    Period of Restriction.




 
 
[ ] RSU Perf Based




--------------------------------------------------------------------------------





Subject to the provisions of the Plan and this Agreement, unless they are vested
or forfeited earlier as described in Section 5, 6, or 7 of this Agreement, as
applicable, the number of Restricted Stock Units that shall become vested shall
be determined in accordance with the chart below, based on the percentile
ranking of the Company’s Total Shareholder Return (as defined below) compared to
that of the Comparator Group (as defined below); provided, however, that if the
Company’s Total Shareholder Return is negative, the number of Restricted Stock
Units that vest shall not exceed Target. Subject to the preceding sentence, if
the Company’s Total Shareholder Return falls between Threshold and Target or
between Target and Maximum levels of performance, the number of Restricted Stock
Units that vest shall be calculated using straight-line interpolation. The
“Vesting Date” shall be the date after the completion of the Measurement Period
(not later than March 15 of the year following completion of the Measurement
Period) that the Board (or appropriate Board committee) has certified in writing
the applicable performance results. The “Period of Restriction” commences on the
grant date and ends on the Vesting Date.
 
Company Total Shareholder Return Performance Versus Comparator Group During the
Measurement Period
(Percentile Rank)
Number of Restricted Stock Units Vesting
Below Threshold
Less than 30th
0
Threshold
30th
.50x
Target
50th
x
Maximum
75th or Higher
1.50x

x = Target amount of Restricted Stock Units, as specified in the Award Summary,
and as may be adjusted pursuant to Section 5(b).
“Total Shareholder Return” shall mean the average annual percentage change in
the Fair Market Value of a share of Common Stock or common stock of a Comparator
Group company (using total shareholder return of such stock as determined by the
Committee assuming immediate reinvestment of dividends a the ex-dividend date)
during the Measurement Period. Average values of such stock (i.e., average
values for the first calendar month and the final calendar month of the
Measurement Period) shall be used to value such stock at the beginning and end
of the Measurement Period. If a company in the Comparator Group files for
bankruptcy protection or is otherwise insolvent during the Measurement Period,
such company shall remain in the Comparator Group but shall be assigned the
lowest ranked TSR.
“Comparator Group” shall mean the component companies of the S&P 600 SmallCap
that are classified as members of the GICS® capital goods industry group on [ ],
as listed in Appendix A; provided, however, that if any component company ceases
to be listed as a publicly traded entity as a result of an acquisition, merger
or other similar transaction during the Measurement Period, then such company
shall not be included in the Comparator Group.




 
2
[ ] RSU Perf Based




--------------------------------------------------------------------------------





“Measurement Period” shall mean the three (3) year period commencing on [ ], and
ending on [ ].
Upon vesting on the Vesting Date, all vested Restricted Stock Units shall cease
to be considered Restricted Stock Units, subject to the terms and conditions of
the Plan and this Agreement, and except as otherwise provided in the Agreement
(including Section 16), the Recipient shall be entitled to receive one share of
Common Stock for each vested Restricted Stock Unit in the Recipient’s Account.
If the Board (or appropriate Board committee) certifies that Threshold has not
been achieved, all Restricted Stock Units subject to this Agreement shall
immediately be forfeited and canceled. To the extent any Restricted Stock Units
subject to this Agreement do not vest upon the above performance certification
by the Board (or appropriate Board committee), such Restricted Stock Units shall
immediately be forfeited and canceled.
5.    Vesting upon Certain Terminations.
(a)    Disability or Death. If, while the Restricted Stock Units are subject to
any applicable Period of Restriction, the Recipient experiences a termination of
Service by reason of Disability or death, then the portion of the Restricted
Stock Units subject to the Period of Restriction shall become fully vested at
the Target level of performance (as specified in the Award Summary) as of the
date of such termination of Service without regard to the Period of Restriction
set forth in Section 4 of this Agreement.
(b)    Retirement. If, while the Restricted Stock Units are subject to any
applicable Period of Restriction, the Recipient experiences a termination of
Service by reason of Retirement (as defined below), then a portion of the
Restricted Stock Units still subject to a Period of Restriction shall be
retained, with such portion being retained equal to the target number of
Restricted Stock Units specified in the Award Summary multiplied by a fraction,
the numerator of which is the number of full months elapsed since [ ], and the
denominator of which is 36; provided, however, such fraction may never be
greater than 1. Such portion retained shall be the target number of Restricted
Stock Units under this Award thereafter, and the remaining portion of Restricted
Stock Units shall be forfeited as of the date of the Recipient’s termination.
The retained portion of Restricted Stock Units shall vest only if (and at the
time that) the specified performance goals are achieved and vesting occurs for
Recipients who remain actively employed.
A Recipient will be eligible for “Retirement” treatment for purposes of this
Agreement if, at the time of the Recipient’s termination of Service, the
Recipient is age 60 or older, has completed ten years of Service with the
Company or a Subsidiary (provided that the Subsidiary has been directly or
indirectly owned by the Company for at least three years), has been an employee
of the Company for at least ninety (90) days following the Award Date and elects
to retire by providing appropriate notice to the Company’s Human Resources
department.
6.    Forfeiture upon Termination due to Reason other than Disability or Death.
If, while the Restricted Stock Units are subject to any applicable Period of
Restriction, the Recipient experiences a termination of Service for any reason
other than the Recipient’s Disability or death, and subject to Sections 5(b) and
7, then the Recipient shall forfeit any Restricted Stock Units that are subject
to the Period of Restriction on the date of such termination of Service.




 
3
[ ] RSU Perf Based




--------------------------------------------------------------------------------





7.    Termination Without Cause Following Change of Control. Subject to Section
8, in the event the Recipient is terminated without Cause within two years
following a Change of Control, the Restricted Stock Units subject to any
applicable Period of Restriction shall become fully vested at the Target level
of performance (as specified in the Award Summary) as of the termination without
Cause and shall cease to be subject to the Period of Restriction set forth in
Section 4 of this Agreement.
8.    Effect of Change of Control. In the event of a Change of Control:
(a)    No cancellation, termination, lapse of Period of Restriction, settlement
or other payment shall occur with respect to any Restricted Stock Units if the
Committee (as constituted immediately prior to the Change in Control) reasonably
determines, in good faith, prior to the Change in Control that the Restricted
Stock Units shall be honored or assumed or new rights substituted therefor by an
Alternative Award, in accordance with the terms of Section 13.5 of the Plan.
(b)    Notwithstanding Section 8(a), if an Alternative Award meeting the
requirements of Section 13.5 of the Plan cannot be issued, or the Committee so
determines at any time prior to the Change of Control, any Restricted Stock
Units subject to an applicable Period of Restriction shall become fully vested
at the Target level of performance (as specified in the Award Summary) and free
of any Period of Restriction immediately prior to the Change of Control.
(c)    Notwithstanding Sections 8(a) and 8(b), and subject to Section 13.4 of
the Plan, the Committee (as constituted immediately prior to the Change in
Control) may, in its discretion, cancel any Restricted Stock Units in exchange
for an amount equal to the Change of Control Price multiplied by the aggregate
number of shares of Common Stock covered by such Award.
9.    Adjustment in Capitalization. In the event of any change in the Common
Stock of the Company through stock dividends or stock splits, a corporate
spin-off, reverse spin-off, split-off or split-up, extraordinary cash dividend
or other distribution of assets by the Company, or recapitalization, merger,
consolidation, exchange of shares, or a similar event, the terms, conditions and
number of Restricted Stock Units subject to this Agreement shall be equitably
adjusted by the Committee to preserve the intrinsic value of any Awards granted
under the Plan.  Such mandatory adjustment may include a change in any or all of
the number and kind of shares of Common Stock or other equity interests
underlying the Restricted Stock Units, and/or if reasonably determined in good
faith by the Committee prior to such adjustment event, that the Restricted Stock
Units (in whole or in part) shall be replaced by Alternative Awards meeting the
requirements set forth in Section 13.5 of the Plan.  In addition, the Committee
may make provisions for a cash payment to a Recipient in such event.  The number
of shares of Common Stock or other equity interests underlying the Restricted
Stock Units shall be rounded to the nearest whole number.  Any such adjustment
shall not result in adverse tax consequences to the Recipient under Code Section
409A.
10.    Delivery of Stock Certificates or Cash. Subject to the requirements of
Sections 11 and 12 below, as promptly as practicable after the Vesting Date, but
in no event later than March 15 of the year following the completion of the
Measurement Period, the Company may, if applicable, cause to be issued and
delivered to the Recipient, the Recipient’s legal representative, or a brokerage
account for the benefit of the Recipient, as the case may be, certificates for
the shares of Common Stock that correspond to the vested Restricted Stock Units,
or, pursuant to Section 8, a check will be delivered to the last known address
of the Recipient.




 
4
[ ] RSU Perf Based




--------------------------------------------------------------------------------





11.    Tax Withholding. Regardless of any action the Company, any Subsidiary of
the Company, or the Recipient’s employer takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax”) that the Recipient is required to bear pursuant to all
applicable laws, the Recipient hereby acknowledges and agrees that the ultimate
liability for all Tax is and remains the responsibility of the Recipient.
Prior to receipt of any shares of Common Stock that correspond to settlement of
vested Restricted Stock Units, the Recipient shall pay or make adequate
arrangements satisfactory to the Company and/or any Subsidiary of the Company to
satisfy all withholding and payment obligations of the Company and/or any
Subsidiary of the Company. In this regard, the Recipient authorizes the Company
and/or any Subsidiary of the Company to withhold all applicable Tax legally
payable by the Recipient from the Recipient’s wages or other cash compensation
paid to the Recipient by the Company and/or any Subsidiary of the Company or
from the proceeds of the sale of shares of Common Stock. Alternatively, or in
addition, the Company may sell or arrange for the sale of Common Stock that the
Recipient is due to acquire to satisfy the withholding obligation for Tax and/or
withhold any Common Stock (not to exceed maximum statutory rates). Finally, the
Recipient agrees to pay the Company or any Subsidiary of the Company any amount
of any Tax that the Company or any Subsidiary of the Company may be required to
withhold as a result of the Recipient’s participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to deliver
Common Stock if the Recipient fails to comply with its obligations in connection
with the tax as described in this section.
The Company advises the Recipient to consult a lawyer or accountant with respect
to the tax consequences for the Recipient under the Plan.
The Company and/or any Subsidiary of the Company: (a) make no representations or
undertakings regarding the tax treatment in connection with the Plan; and (b) do
not commit to structure the Plan to reduce or eliminate the Recipient’s
liability for Tax.
12.    Securities Laws. This Award is a private offer that may be accepted only
by a Recipient who is an employee of the Company or a Subsidiary of the Company
and who satisfies the eligibility requirements outlined in the Plan and the
Committee’s administrative procedures. This Award may not be registered with the
body responsible for regulating offers of securities in the Recipient’s country.
The future value of Common Stock acquired under the Plan is unknown and could
increase or decrease.
Neither the Plan nor any offering materials related to the Plan may be
distributed to the public. The Common Stock should be resold only on the New
York Stock Exchange and should not be resold to the public except in full
compliance with all applicable securities laws.
If a Registration Statement under the Securities Act of 1933, as amended, is not
in effect with respect to the shares of Common Stock to be issued pursuant to
this Agreement, the Recipient hereby represents that the Recipient is acquiring
the shares of Common Stock for investment and with no present intention of
selling or transferring them and that the Recipient will not sell or otherwise
transfer the shares except in compliance with all applicable securities laws and
requirements of any stock exchange on which the shares of Common Stock may then
be listed.
13.    No Employment or Compensation Rights. This Section applies whether or not
the Company has full discretion in the operation of the Plan, and whether or not
the Company could be regarded as being subject to any legal obligations in the
operation of the Plan. It also applies both during




 
5
[ ] RSU Perf Based




--------------------------------------------------------------------------------





and after the period that the Recipient is providing Services, whether the
termination of a Recipient’s Service is lawful or unlawful.
Nothing in the rules, the operation of the Plan or this Agreement forms part of
the contract of employment or employment relationship between the Recipient and
the Company or any Subsidiary of the Company. The rights and obligations arising
from the employment relationship between the Recipient and the Company or one of
its Subsidiaries are separate from, and are not affected by, the Plan. This
Agreement shall not confer upon the Recipient any right to continue to provide
Services, nor shall this Agreement interfere in any way with the Company’s or
its Subsidiaries’ right to terminate Recipient’s Service at any time.
The grant of rights on a particular basis in any year does not create any right
to or expectation of the grant of rights on the same basis, or at all, in any
future year.
No employee is entitled to participate in the Plan, or to be considered for
participation in the Plan, at a particular level or at all. Participation in any
operation of the Plan does not imply any right to participate, or to be
considered for participation, in any later operation of the Plan.
Without prejudice to a Recipient’s rights under the Plan, subject to and in
accordance with the express terms of the applicable rules, no Recipient has any
rights in respect of the Company’s exercise or omission to exercise any
discretion, or making or omission to make any decision, relating to the right.
Any and all discretion, decisions or omissions relating to the right may operate
to the disadvantage of the Recipient, even if this could be regarded as
capricious or unreasonable or could be regarded as a breach of any implied term
between the Recipient and the Recipient’s employer, including any implied duty
of trust and confidence. Any such implied term is hereby excluded and
overridden.
No employee has any right to compensation for any loss in relation to the Plan,
including:
•
any loss or reduction of any rights or expectations under the Plan in any
circumstances or for any reason (including lawful or unlawful termination of
Service);

•
any exercise of discretion or a decision taken in relation to the Plan, or any
failure to exercise discretion or make a decision; or

•
the operation, suspension, termination or amendment of the Plan.

The Restricted Stock Units granted pursuant to this Agreement do not constitute
part of the Recipient’s wages or remuneration or count as pay or remuneration
for pension or other purposes. If the Recipient experiences a termination of
Service, in no circumstances will the Recipient be entitled to any compensation
for any loss of any right or benefit or any prospective right or benefit under
the Plan or this Agreement that the Recipient might otherwise have enjoyed had
such Service continued, whether such compensation is claimed by way of damages
for wrongful dismissal, breach of contract or otherwise.
Participation in the Plan is permitted only on the basis that the Recipient
accepts all of the terms and conditions of the Plan and this Agreement, as well
as the administrative rules established by the Committee. By participating in
the Plan, a Recipient waives all rights under the Plan to the fullest extent
permitted by applicable laws, other than the rights subject to and in accordance
with the express terms




 
6
[ ] RSU Perf Based




--------------------------------------------------------------------------------





of the applicable rules, in consideration for, and as a condition of, the grant
of rights under the Plan. Neither this Agreement nor the Plan confers on the
Recipient any legal or equitable rights (other than those related to the
Restricted Stock Unit Award) against the Company or any Subsidiary or directly
or indirectly gives rise to any cause of action in law or in equity against the
Company or any Subsidiary.
Nothing in this Plan confers any benefit, right or expectation on a person who
is not a Recipient.
14.    Data Privacy. The Recipient understands that the Company, with its
headquarters located at 13320-A Ballantyne Corporate Place, Charlotte, North
Carolina, USA 28277, will act as the data controller with regard to the
processing of the Recipient’s personal data for the purpose of implementing the
Plan and may be directly contacted at this address and/or by email at
Privacy@spx.com and telephone at 980-474-3700.
The Recipient understands that the Recipient’s employer and any of its
affiliates may hold certain personal information about him or her, including the
Recipient’s name, date of birth, date of hire, home and business addresses and
telephone numbers, e-mail address, business group/segment, employment status,
account identification, and details of all rights and other entitlement to
shares or units awarded, cancelled, purchased, vested, unvested or outstanding
in the Recipient’s favor pursuant to this Agreement, for the purpose of managing
and administering the Plan (“Data”). The Recipient’s employer may communicate
the Data to the Company for the purpose of the Plan.
The Recipient understands that the collection, storage, use and processing, in
electronic or other form, of his or her Data is necessary for the exclusive
purpose of implementing, administering and managing the Recipient’s
participation in the Plan.
The Data may be made available to the authorized personnel of the Company and
its Affiliate, and to a broker or other third party with whom shares acquired
pursuant to the Plan may be deposited, as well as to government and other
regulatory authorities for the purpose of complying with their legal obligations
in connection with the Plan.
As such, the Recipient further understands that the Data may be transferred to
any third parties assisting in the implementation, administration and management
of the Plan, that these recipients may be located in the Recipient’s country or
elsewhere, including outside the European Economic Area, and that the
Recipient’s country may have less adequate data privacy laws and protections
than the Recipient’s country. The Company has entered into contractual
arrangements to ensure the same safeguards for the Data as required under
European Union Law. A third party to whom the Data may be passed is Fidelity
Investments and its affiliates. 
The Recipient may request at any time and without cost:
- a list with the names and addresses of any potential recipients of the Data;
- access to and access the Data relating to the Recipient;
- any additional information about the storage and processing of the Data.
The Recipient may exercise the above-mentioned rights by contacting the
Recipient’s local human resources representative or the Company’s local data
privacy administrator at Privacy@spx.com.




 
7
[ ] RSU Perf Based




--------------------------------------------------------------------------------





In addition, the Recipient may also object, on grounds relating to his or her
particular situation, at any time to the processing of the Data, in which case,
the Company will no longer process the Data relating to the Recipient until the
Company demonstrates compelling legitimate grounds for the processing. The
Recipient understands, however, that objecting to the processing of the Data,
although it will not have any negative effect on the Recipient’s employment, may
affect the Recipient’s ability to participate in the Plan.  For more information
on the consequences of such objection, the Recipient may contact the Company’s
local data privacy administrator.
The Recipient understands that Data will be held only as long as necessary to
implement, administer and manage the Recipient’s participation in the Plan.
In any case, the Recipient has the right to lodge a complaint with the relevant
local supervisory authority.
15.    Compliance with Code Section 409A. Notwithstanding any provision of the
Plan or this Agreement to the contrary, the Award is intended to be exempt from
or, in the alternative, comply with Code Section 409A and the interpretive
guidance thereunder, including the exceptions for stock rights and short-term
deferrals. The Plan and the Agreement will be construed and interpreted in
accordance with such intent. References in the Plan and this Agreement to
“termination of Service” and similar terms shall mean a “separation from
service” within the meaning of that term under Code Section 409A. Any payment or
distribution that is to be made to a Recipient who is a “specified employee” of
the Company within the meaning of that term under Code Section 409A and as
determined by the Committee, on account of a “separation from service” under
Code Section 409A, may not be made before the date which is six months after the
date of such “separation from service,” unless the payment or distribution is
exempt from the application of Code Section 409A by reason of the short-term
deferral exemption or otherwise.
16.    No Fractional Shares. No fractional shares of Common Stock shall be
issued or delivered under this Agreement. The Committee shall determine whether
cash or other property shall be issued or paid in lieu of such fractional shares
of Common Stock or whether such fractional shares of Common Stock or any rights
thereto shall be forfeited or otherwise eliminated.
17.    Amendment. The Board may at any time amend, modify or terminate the Plan
and this Agreement; provided, however, that no such action of the Board shall
adversely affect the Recipient’s rights under this Agreement without the consent
of the Recipient. The Board or the Committee, to the extent it deems necessary
or advisable in its sole discretion, reserves the right, but shall not be
required, to unilaterally amend or modify this Agreement so that the Award
qualifies for exemption from or complies with Code Section 409A; provided,
however, that the Board, the Committee and the Company make no representations
that the Award shall be exempt from or comply with Code Section 409A and make no
undertaking to preclude Code Section 409A from applying to the Award.
18.    Plan Terms and Committee Authority. This Agreement and the rights of the
Recipient hereunder are subject to all of the terms and conditions of the Plan,
as it may be amended from time to time, as well as to such rules and regulations
as the Committee may adopt for administration of the Plan. It is expressly
understood that the Committee is authorized to administer, construe and make all
determinations necessary or appropriate for the administration of the Plan and
this Agreement, all of which shall be binding upon the Recipient. Any
inconsistency between this Agreement and the Plan




 
8
[ ] RSU Perf Based




--------------------------------------------------------------------------------





shall be resolved in favor of the Plan. The Recipient hereby acknowledges
receipt of a copy of the Plan and this Agreement.
19.    Severability. If any provision of this Agreement is determined to be
invalid, illegal or unenforceable in any jurisdiction, or as to any person, or
would disqualify the Plan or the Agreement under any law deemed applicable by
the Board, such provision shall be construed or deemed amended to conform to
applicable laws, or, if it cannot be so construed or deemed amended without, in
the Board’s determination, materially altering the intent of the Plan or the
Agreement, such provision shall be stricken as to such jurisdiction or person,
and the remainder of the Agreement shall remain in full force and effect.
20.    Governing Law and Jurisdiction. The Plan and this Agreement shall be
construed in accordance with and governed by the laws of the State of Delaware,
United States of America. The jurisdiction and venue for any disputes arising
under, or any action brought to enforce (or otherwise relating to), the Plan
will be exclusively in the courts in the State of North Carolina, County of
Mecklenburg, United States of America, including the Federal Courts located
therein (should Federal jurisdiction exist). As consideration for and by
accepting the Award, the Recipient agrees that the Governing Law and
Jurisdiction provisions of this Section 21 shall supersede any Governing Law or
similar provisions contained or referenced in any prior equity awards made by
the Company to the Recipient, and, accordingly, such prior equity awards shall
become subject to the terms and conditions of the Governing Law and Jurisdiction
provisions of this Section 21.
21.    Successors. All obligations of the Company under this Agreement will be
binding on any successor to the Company, whether the existence of the successor
results from a direct or indirect purchase of all or substantially all of the
business or assets of the Company or both, or a merger, spin-off, consolidation
or otherwise.
22.    Compensation Recovery. This Award shall be subject to any compensation
recovery policy adopted by the Company, including any policy required to comply
with applicable law or listing standards, as such policy may be amended from
time to time in the sole discretion of the Company.  As consideration for and by
accepting the Award, the Recipient agrees that all prior equity awards made by
the Company to the Recipient shall become subject to the terms and conditions of
the provisions of this Section 22.
23.    Language. If the Recipient has received this Agreement or any other
document related to the Plan translated into a language other than English and
the translated version is different than the English version, the English
version will control.
24.    Further Assurances. The Recipient agrees to use his or her reasonable
efforts to proceed promptly with the transactions contemplated herein, to
fulfill the conditions precedent for the Recipient’s benefit or to cause the
same to be fulfilled and to execute such further documents and other papers and
perform such further acts as may be reasonably required or desirable to carry
out the provisions hereof and the transactions contemplated herein.
25.    Addendums. The Company may adopt addendums to this Agreement, which shall
constitute part of this Agreement. Notwithstanding any provisions in this
Agreement, the Restricted Stock Units will be subject to any country-specific
terms set forth in an Addendum for the Recipient’s country of residence or
employment. Moreover, if the Recipient relocates to one of the countries
included




 
9
[ ] RSU Perf Based




--------------------------------------------------------------------------------





in the Addendum, the terms for such country will apply to the Recipient, to the
extent the Company determines that the application of such terms is necessary or
advisable.




 
10
[ ] RSU Perf Based




--------------------------------------------------------------------------------







APPENDIX A
Ticker
Company
AON
AAON, Inc.
AAXN
Axon Enterprise, Inc.
AEGN
Aegion Corporation
AIN
Albany International Corp.
AIR
AAR Corp.
AIT
Applied Industrial Technologies, Inc.
AJRD
Aerojet Rocketdyne Holdings, Inc.
ALG
Alamo Group Inc.
AMWD
American Woodmark Corporation
APOG
Apogee Enterprises, Inc.
ASTE
Astec Industries, Inc.
ATU
Actuant Corporation
AVAV
AeroVironment, Inc.
AZZ
AZZ Inc.
B
Barnes Group Inc.
BGC
General Cable Corporation
BGG
Briggs & Stratton Corporation
CIR
CIRCOR International, Inc.
CUB
Cubic Corporation
DXPE
DXP Enterprises, Inc.
EGL
Engility Holdings, Inc.
ESE
ESCO Technologies Inc.
FELE
Franklin Electric Co., Inc.
FIX
Comfort Systems USA, Inc.
FLOW
SPX FLOW, Inc.
FSS
Federal Signal Corporation
GBX
The Greenbrier Companies, Inc.
GFF
Griffon Corporation
GTLS
Chart Industries, Inc.
HI
Hillenbrand, Inc.
HSC
Harsco Corporation
IIIN
Insteel Industries, Inc.
JBT
John Bean Technologies Corporation
KAMN
Kaman Corporation
LDL
Lydall, Inc.
LNN
Lindsay Corporation
MLI
Mueller Industries, Inc.
MOG.A
Moog Inc.
MRCY
Mercury Systems, Inc.





 
11
[ ] RSU Perf Based




--------------------------------------------------------------------------------





MYRG
MYR Group Inc.
NPK
National Presto Industries, Inc.
NPO
EnPro Industries, Inc.
NX
Quanex Building Products Corporation
ORN
Orion Group Holdings, Inc.
PATK
Patrick Industries, Inc.
PGTI
PGT Innovations, Inc.
POWL
Powell Industries, Inc.
PRLB
Proto Labs, Inc.
RAVN
Raven Industries, Inc.
ROCK
Gibraltar Industries, Inc.
SSD
Simpson Manufacturing Co., Inc.
SXI
Standex International Corporation
TGI
Triumph Group, Inc.
TNC
Tennant Company
TREX
Trex Company, Inc.
TWI
Titan International, Inc.
UFPI
Universal Forest Products, Inc.
VICR
Vicor Corporation
VRTV
Veritiv Corporation
WIRE
Encore Wire Corporation
WNC
Wabash National Corporation
WTS
Watts Water Technologies, Inc.









 
12
[ ] RSU Perf Based


